Citation Nr: 1218191	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  07-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disorder. 

2. Entitlement to service connection for a gynecological disorder, to include residuals of hysterectomy and fibrocystic breast disease. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in November 2010 at which time the claim was remanded for further development.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that this case was previously before the Board in November 2010 at which time it was remanded for further development.  With regard to the low back issue, the Board noted that in April 1970 the Veteran complained of her back but no injuries, findings, or diagnoses were noted.  Thus, the Board remanded the claim for a VA examination to determine whether the Veteran's current low back disorder was related to her military service.  Specifically, the November 2010 Board remand directed the examiner to opine whether it was "at least as likely as not (50 percent or greater probability) that the [claimed back] disorder had its onset in active service or within one year thereafter or is etiologically related to active service, to include the two complaints of back pain in April 1970."

In response to this request the Veteran was afforded a VA spine examination in January 2011.  The January 2011 VA examiner noted the Veteran's allegation of falling in service (reportedly in 1971 although it appears that the Veteran meant 1970 as she was discharged from military service in July 1970) and the examiner opined that because she could not confirm the Veteran's report of an in-service fall, she could not relate the Veteran's current low back disorder to her military service.  The January 2011 VA spine examiner included an addendum to her report in March 2011 at which time she reported that she had reviewed the claims file.  Unfortunately, the January 2011 VA spine examiner did not comment on the two reports of back pain in April 1970 as directed in the November 2010 Board remand.  

With regard to the gynecological issue, the Board noted that the Veteran's service treatment records reflect complaints of gynecological symptoms from January 1970 to March 1970.  Thus, the Board remanded for a VA examination to determine whether the Veteran's current gynecological problems were related to her military service.  Specifically, the November 2010 Board remand directed the examiner to opine whether it was "at least as likely as not (50 percent or greater probability) that the [gynecological] disorder had its onset in or is etiologically related to active service, to include the complaints of female problems from January to March 1970."  

In response to this request the Veteran was afforded a VA gynecological examination in February 2011.  The February 2011 VA gynecological examiner noted the Veteran's gynecological history and in a March 2011 addendum opined that there was "no apparent service connection to any of these problems demonstrated in the existing record."  Unfortunately, the February 2011 VA gynecological examiner did not comment on the complaints of gynecological problems from January to March 1970 as directed in the November 2010 Board remand.    

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In Barr, 21 Vet. App. at 311, the Court of Appeals for Veterans Claims found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  As the January 2011 VA spine examiner and February 2011 VA gynecological examiner failed to note that they had reviewed the relevant service treatment records for back and gynecological problems, another opinion is warranted pursuant to Barr.  Furthermore, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

Also, the Veteran submitted several VA Forms 21-4142 in August 2004 authorizing VA to obtain the following private treatment records on her behalf:  1) Dr. U.V. for treatment for a low back disorder from 1970 to 1974, 2) Dr. L.S. for foot disorders beginning in 1998, 3) John Hopkins Hospital and Dr. E.H. for back pain from 1970 to the present, and 4) Georgetown University Hospital for the low back with no dates specified.  

Subsequently, the Veteran submitted several VA Forms 21-4142 in September 2007, again authorizing VA to obtain the following private treatment records on her behalf:  1) Dr. E.U.V. for treatment for the low back from 1971 to 1980, 2) Memorial Hospital/Dr. B.H. for treatment for allergies from 1990 to 1993, 3) Gonzaga Secret Heart Hospital for treatment for the low back from 1971, 4) Dr. A.F. for treatment for the low back from 1980 to 1990, and 5) Memorial Hospital/Dr. L. for treatment for the low back from 1971 to the present .  Also, in September 2007 correspondence the Veteran wrote that she had received treatment from the following additional providers:  1) Dr. H., 2) Dr. P.K., and 3) Potomac Valley Hospital.  However, it appears that she failed to provide appropriate authorization forms for these providers.  

While it appears that the RO made an attempt to obtain many of these records, the RO failed to make attempts to obtain all of these records.  Specifically, the RO failed to request records from 1) Dr. L.S., 2) John Hopkins Hospital and Dr. E.H., 3) Georgetown University Hospital, and 4) Dr. H.  Also, while the RO requested records from Potomac Valley Hospital on two occasions (first in October and again in December 2007) there is no response in the claims file from Potomac Valley Hospital.  Furthermore, none of these treatment records appear to be part of the record.  On remand, the RO should attempt to obtain these records.    

Furthermore, a review of the claims file shows VA treatment records dated from February 1997 to July 2007.  As it appears likely that VA treatment records dated subsequent to July 2007 are in existence but not yet of record any outstanding VA outpatient treatment records should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, a review of the claims file shows that the Veteran has been in receipt of Social Security disability benefits since October 2000.  However, neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file.  The RO attempted to obtain copies of these records in August and November 2005 but there was no response to these requests and a January 2006 VA memorandum found that any records from the Social Security Administration (SSA) were unavailable.  The Board finds that there is a reasonable possibility that records held by the SSA could help the Veteran substantiate her claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, given the need to remand this claim for outstanding private treatment records, the RO should make another attempt to obtain the SSA records until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the necessity of obtaining treatment records from 1) Dr. L.S., 2) John Hopkins Hospital and Dr. E.H., 3) Georgetown University Hospital, 4) Dr. H., and 5) Potomac Valley Hospital and inform the Veteran that she may submit these records herself or authorize VA to obtain them on her behalf.  The RO must also include Release and Authorization forms so that the RO has the authority to obtain these records.

Once the RO receives the signed Release and Authorization forms from the Veteran, attempt to obtain copies of treatment records from 1) Dr. L.S., 2) John Hopkins Hospital and Dr. E.H., 3) Georgetown University Hospital, 4) Dr. H., and 5) Potomac Valley Hospital.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  Request all outstanding VA treatment records dated from July 2007 to the present.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3.  Contact the Social Security Administration again and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits, Any records obtained should be associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

4.   Afford the January 2011 VA spine examiner the opportunity to supplement her report and specifically opine whether it is at least as likely as not (50 percent or greater probability) that the claimed back disorder had its onset in active service or within one year thereafter or is etiologically related to active service, to include the two documented complaints of back pain in April 1970.  The claims file must be made available to the examiner for review in connection with the examination.   

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

If the January 2011 VA spine examiner is unavailable, give this case to a new examiner to give his or her opinion regarding the above question.

5.  Afford the February 2011 VA gynecological examiner the opportunity to supplement her report and specifically opine whether it is at least as likely as not (50 percent or greater probability) that the claimed gynecological disorders had their onset in or is etiologically related to active service, to include the several documented gynecological problems from January to March 1970.  The claims file must be made available to the examiner for review in connection with the examination.   

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

If the February 2011 VA gynecological examiner is unavailable, give this case to a new examiner to give his or her opinion regarding the above question.

6.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

7.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claims.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


